Filed 6/30/22 P. v. Sparrow CA4/1


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D079466

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCD280097)

 DONTE RALPHAEL SPARROW,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Laura H. Parsky, Judge. Remanded for resentencing.
          Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Steve Oetting, and Heather B.
Arambarri, Deputy Attorneys General, for Plaintiff and Respondent.
      Following a prior appeal by defendant Donte Ralphael Sparrow, we
ordered resentencing to permit the trial court to exercise its discretion under
recent legislation whether to strike his five-year prior serious felony
enhancement. On remand, the trial court struck the enhancement but
imposed the upper term on the assault count, resulting in a net three-year
reduction in Sparrow’s prison sentence. Sparrow once again appeals,
asserting the trial court violated his constitutional rights in imposing fines
and fees without considering his ability to pay and that recent legislative
amendments to the Determinate Sentencing Law (DSL) (Pen. Code, § 1170)

again necessitate resentencing.1 Concluding resentencing is necessary in
light of yet more new legislation (Stats. 2021, ch. 731, § 1.3 (Sen. Bill No.
567)), we need not consider Sparrow’s remaining arguments. We remand for
a full resentencing hearing and otherwise affirm the judgment.

              FACTUAL AND PROCEDURAL BACKGROUND
      During a heated exchange with a stranger in a parking lot, Sparrow
pulled out a box cutter and threatened to kill the victim. Rejecting his claim
of self-defense, a jury convicted him of assault with a deadly weapon (§ 245,
subd. (a)(1), count 1) and making a criminal threat (§ 422, count 2). Sparrow
also admitted a prior serious felony conviction (§ 667, subd. (a)(1)) and strike
prior (§ 667, subd. (b)−(i)). At sentencing, the trial court imposed an
aggregate 12-year term consisting of a three-year middle term on the assault
count, doubled for the strike, five years for the prior serious felony conviction,
and one year in a separate probation revocation case (SCD277002). The
seven-year sentence imposed on the criminal threat conviction in count 2 was
stayed pursuant to section 654. In Sparrow’s first appeal, we remanded for


1    Unless otherwise specified, further statutory references are to the
Penal Code.
                                        2
resentencing to permit him to move to strike his five-year prior serious felony
enhancement (commonly referred to as a “nickel prior”) pursuant to recently
enacted Senate Bill No. 1393 (Stats. 2018, ch. 1013). (People v. Sparrow
(Aug. 18, 2020, D075887) [nonpub. opn.].)
      Following remand, the court held a resentencing hearing in September
2021. It gave its tentative decision to strike the nickel prior “but impose the
upper term on Count 1 for an aggregate sentence of nine years instead of 12
years.” Both parties sought a different ruling. The People urged the court to
deny Sparrow’s motion to strike, asserting a 12-year sentence was
appropriate given his actions and failure to accept responsibility. Defense
counsel requested that the court simply strike the nickel prior and impose a
seven-year aggregate sentence.
      Adopting its tentative ruling, the court explained that a nine-year
sentence was appropriate. It imposed the four-year upper term on count 1,
doubled for the prior strike, finding “the aggravating factors outweigh the
mitigating factors, in particular considering the fact that the defendant was
on probation at the time of this offense, the violent conduct, as well as the
other aggravating factors noted in the probation report.” That report listed
four aggravating factors: (1) Sparrow’s violent conduct indicated a serious
danger to society; (2) he had numerous prior convictions as an adult; (3)
Sparrow was on probation at the time of the offense; and (4) Sparrow’s prior

performance on probation was unsatisfactory.2
      On count 2, the court imposed but stayed under section 654 a seven-
year prison sentence consisting of the three-year upper term, doubled for the



2     The final two circumstances overlapped—Sparrow’s past performance
on probation was unsatisfactory because he committed this offense while on
probation.
                                        3
prior strike, with one year added for the deadly weapon enhancement.
Consistent with its tentative, the court exercised its discretion to strike the
nickel prior, explaining that a nine-year sentence was adequate, Sparrow had
made positive strides in prison, and the COVID-19 pandemic presented
“extreme circumstances.” Finally, the court imposed a one-year consecutive
term on the separate probation revocation case (SCD277002), bringing
Sparrow’s aggregate prison sentence to nine years. He was required to pay a
$7,800 restitution fine (§ 1202.4, subd. (b)), a suspended parole revocation
fine in the same amount (§ 1202.45), an $80 court operations assessment
(§ 1465.8), and a $60 immediate critical needs account fee (Gov. Code,
§ 70373).

                                  DISCUSSION
      At the time Sparrow was resentenced in September 2021, the DSL gave
the trial court broad discretion to select the appropriate term within a
sentencing triad. (§ 1170, former subd. (b).) While his appeal was pending,
the Legislature enacted Senate Bill No. 567, which amended section 1170,
subdivision (b) to limit the situations in which an upper term could be
imposed. (Stats. 2021, ch. 731, § 1.3.) Effective January 1, 2022, a court
must “order imposition of a sentence not to exceed the middle term,” except
under narrow circumstances. (§ 1170, subd. (b)(1).) An upper term generally
may be imposed “only when there are circumstances in aggravation of the
crime that justify the imposition of a term of imprisonment exceeding the
middle term, and the facts underlying those circumstances have been
stipulated to by the defendant, or have been found true beyond a reasonable
doubt at trial by the jury or by the judge in a court trial.” (Id., subd. (b)(2).)
Nevertheless, subdivision (b)(3) of section 1170 permits a court to “consider
the defendant’s prior convictions in determining sentencing based on a

                                         4
certified record of conviction without submitting the prior convictions to a
jury.”
         Senate Bill No. 567 also amended the DSL to make the low-term
sentence presumptively appropriate where any of certain specified
circumstances was a “contributing factor in the commission of the offense.”

(§ 1170, subd. (b)(6).)3 As potentially relevant here, the DSL now
presumptively requires a lower term where the defendant “has experienced
psychological, physical, or childhood trauma, including, but not limited to,
abuse, neglect, exploitation, or sexual violence” and that background “was a
contributing factor in the commission of the offense.” (§ 1170, subd. (b)(6)(A)‒
(B).) Even if the low term presumptively applies, the court may impose a
higher sentence if it finds the aggravating circumstances outweigh the
mitigating circumstances such that imposition of the lower term would be
contrary to the interests of justice. (Id., subd. (b)(6).)
         Because the judgment in his case is not yet final, Sparrow contends the
Supreme Court’s decision in In re Estrada (1965) 63 Cal.2d 740 entitles him
to the retroactive application of the amended statute. (Id. at p. 745.) The
People concede the revisions to section 1170, subdivision (b) apply
retroactively, but nonetheless suggest resentencing is unnecessary because
the trial court largely relied on Sparrow’s criminal history to impose the



3      The parties cite Assembly Bill No. 124 (Stats. 2021, ch. 695, § 5.3) as
adding subdivision (b)(6) to section 1170. As recently explained in People v.
Jones (2022) 79 Cal.App.5th 37, 44, fn. 11 (Jones), “it is Senate Bill 567 that
added subdivision (b)(6) to the statute.” The two bills (along with a third)
overlapped and were approved by the Governor on the same day. “But
because Senate Bill 567 was the last bill signed by the Governor and bears
the highest chapter number, its amendments to section 1170 prevail over the
amendments to that code section specified in the other two bills.” (Jones, at
p. 44, fn. 11.)
                                          5
upper term and expressly found the aggravating circumstances outweighed
the mitigating ones, suggesting it would not have imposed any presumptive
lower term.
      We agree with the parties that Sparrow is entitled to retroactive
application of Senate Bill No. 567. (See People v. Lopez (2022) 78 Cal.App.5th
459, 465.) Focusing solely on new language making the lower term
presumptive in certain cases, we further conclude resentencing is necessary.
In his presentence interview with the probation department, Sparrow said
that his parents separated when he was seven years old. When he was
twelve, his mother abandoned him. He was separated from five of his seven
siblings and raised by his grandmother with one of his sisters. Sparrow
recalled experiencing “constant mental and physical abuse during his
childhood” and reported that his mother “suffered from mental health issues.”
He cites these facts to suggest there was evidence of qualifying childhood
trauma supporting a presumptive lower term.
      Further evidence was adduced at the original sentencing hearing. In
his first sentencing brief, Sparrow reported suffering mental health issues as
an adult stemming from feeling abandoned and unwanted by his parents
during his formative years. He turned to drugs to cope, which led to his
criminality. Although this background and tumultuous upbringing did not
excuse his behavior, he maintained it helped explain why the incident
happened. Sparrow told the court at his original sentencing that he was
brought up to “fight it out” when problems arose. When the victim in this
case did not want to fight him, he tried to walk away. But then the victim
followed him, making Sparrow “explode[ ].”
      For the presumptive lower term to apply, the court must determine
whether a defendant has experienced eligible trauma, and whether such


                                      6
trauma “was a contributing factor in the commission of the offense.” (§ 1170,
subd. (b)(6)(A).) If both questions are answered in the affirmative, the
statute presumptively requires the court to impose a lower term. (§ 1170,
subd. (b)(6).) However, the court may impose a middle or upper term if it
“finds that the aggravating circumstances outweigh the mitigating
circumstances [such] that imposition of the lower term would be contrary to
the interests of justice.” (Ibid.)
      Sparrow alleges that he suffered qualifying childhood trauma
stemming from his mother’s mental illness, neglect and abuse. During his
prior sentencing hearings, the trial court had no statutory reason to make—
and Sparrow had no reason to seek—a finding that he suffered childhood
trauma which contributed to his commission of the offense. (See People v.
Banner (2022) 77 Cal.App.5th 226, 242 (Banner) [resentencing was necessary
because “neither Banner nor the court had a meaningful incentive to assess
whether mental illness was a limited but nonetheless ‘contributing factor’ in
the crime”].) Although our record is limited, it could conceivably support
such findings, triggering a presumptive lower term. We must accordingly
remand the matter for resentencing. (See Jones, supra, 79 Cal.App.5th at
pp. 44‒45 [remand necessary based on defendant’s statement in the probation
report “that his father was charged with murdering his mother and that [he]
dropped out of high school in 12th grade following her death”]; see also
Banner, at p. 242.)
      The People argue that remand is unnecessary where the trial court
“specifically found that the aggravating circumstances outweighed the
mitigating ones” and indicated a nine-year sentence was appropriate. They
maintain that “the record demonstrates that the court would not sentence
[Sparrow] to anything less than the term imposed.” We disagree.


                                       7
Defendants are entitled to sentencing decisions that reflect the court’s
informed discretion, and remand is appropriate unless the record clearly
indicates that the trial court would have reached the same conclusion under
the law as amended. (People v. Gutierrez (2014) 58 Cal.4th 1354, 1391.)
Here, there is no indication the court would have reached the same term had
it found that the lower term was presumptively the proper one. Its weighing
of aggravating and mitigating factors in a vacuum did not reflect an informed
decision that imposing a presumptive lower term (to the extent it applied)
would be contrary to the interests of justice. (§ 1170, subd. (b)(6).) And
despite the upper terms imposed on counts 1 and 2, the court demonstrated
leniency in striking Sparrow’s nickel prior.
      On this record, remand for resentencing is appropriate. We express no
opinion as to whether Sparrow suffered qualifying childhood trauma, or
whether it in fact contributed to his commission of the crime, or whether
imposing the lower term would be contrary to the interests of justice. “Those
are questions best left to the trial court to answer in the first instance.”
(Banner, supra, 77 Cal.App.5th at p. 242.) Moreover, we remand for a full
resentencing hearing as to all counts, permitting the court to revisit all prior
sentencing decisions. (Jones, supra, 79 Cal.App.5th at p. 44; see People v.
Valenzuela (2019) 7 Cal.5th 415, 424−425; People v. Buycks (2018) 5 Cal.5th
857, 893.)
      Given our conclusion that a full resentencing hearing is necessary, we
need not reach Sparrow’s alternative arguments on appeal. Any challenge to
the factors used to impose an upper term (see § 1170, subd. (b)(1)−(b)(3))—or
his ability to pay applicable fines and fees (see People v. Dueñas (2019) 30
Cal.App.5th 1157) may be directed to the trial court in the first instance at
resentencing.


                                        8
                               DISPOSITION
      The case is remanded for a full resentencing hearing. In all other
respects, the judgment is affirmed.



                                                                    DATO, J.

WE CONCUR:



HALLER, Acting P. J.



AARON, J.




                                      9